UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): February 20, 2009 KINETIC CONCEPTS, INC. (Exact Name of Registrant as Specified in its Charter) TEXAS 001-09913 74-1891727 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8023 Vantage Drive San Antonio, Texas 78230 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (210) 524-9000 No change since last report (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officer. (d) On February 20, 2009, the Board of Directors (the “Board”) of Kinetic Concepts, Inc. (the “Company”), upon the recommendation of the Nominating and Governance Committee of the Board, increased the size of the Board from ten to eleven directors and appointed Dr.
